DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive.
At present, the prior art to Lee (U.S. Patent 5,939,979 A), Ma et al. (U.S. Publication 2016/0231471 A1), Park et al. (U.S. Patent 8,363,180 B2), and Day (U.S. Patent 9,210,771 B2) remains commensurate to the scope of the claims as stated by the Applicant and as broadly interpreted by the Examiner [MPEP 2111], which is elucidated and expounded upon below.
In response to Applicant’s argument concerning the amended limitation of Claim 1, “such that the embossed functional marking protrudes in front of the functional surface”, Lee remains commensurate in teaching the embossed functional marking (511, 511A-C) protruding in front of the functional surface (610, 612-613, 617-618), whereby ‘front’ is relative with no reference provided in the claim language.  In this case, the embossed functional marking (511, 511A-C) protrudes in front of the functional surface with respect to (610) in the direction towards the light sources (517-519).
In response to Applicant’s argument concerning the amended limitation of Claim 13, “the functional marking is recessed such that portions of the functional marking extend inwardly into the functional surface”, Lee remains commensurate in teaching the functional marking (511, 511A-C) being recessed such that portions of the functional marking extend inwardly into the functional surface (610, 612-613, 617-618).
Similarly, amended Claim 21 stands rejected for similar reasons as above.
It should also be noted that in response to Applicant’s argument regarding the “flat and smooth surface” of the outer surface 616 of Lee, it remains obvious that an embossment or etching does not preclude the surface from being cleaned as it is still relatively flat and smooth.  Looking at Figures 3-4 of Lee, the jaguar symbol could obviously be embossed yet still remain relatively flat and smooth where it can be cleaned.
All arguments have been addressed and are further clarified in the prior art rejection below.
Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent 5,939,979 A).
With regards to Claim 1, Lee discloses a hybrid lamp for a vehicle [note Figures 3-7], including:
A functional surface [e.g., (512-513, 610)] including a plurality of microlens surfaces [e.g., (612-613, 617-618)], wherein the plurality of microlens surfaces are patterned at different angles to create a textured appearance [note Figures 5-6];
A functional marking [e.g., (511, 511A-C)] embossed upon the functional surface, wherein the functional surface and the functional marking are configured to reflect light at predetermined angles, such that in an unlit mode ambient light reflects off of the functional surface differently than the functional marking, thereby accentuating visibility of the functional marking [Column 6, Lines 33-49; note color differences and/or impenetrable areas that would inherently reflect light differently], and such that the embossed functional marking (511, 511A-C) protrudes in front of the functional surface (610) [note Figure 6: (511, 511A-C) protrudes in front of the functional surface (610) towards the light sources (517-519)];
A plurality of light sources [e.g., (517-519)] configured to illuminate the functional marking and the functional surface in a lit mode;
A housing [e.g., (516)] adapted to structurally support the plurality of light sources and the functional surface; and
A controller [e.g., (520-524)] configured to individually control each of the plurality of light sources for providing different illumination patterns of the functional marking and the functional surface such that automotive functional lighting and non-automotive functional lighting is provided [note Column 5, Line 35 – Column 7, Line 15].










With regards to Claim 2, Lee discloses functional surface and the functional marking are integrated within an automotive lamp such that, when illuminated in a light mode via the plurality of light sources, the functional surface and the functional marking contribute to photometric lighting levels needed for automotive functionality of a vehicle lamp [note Figure 5: (510) and Column 6, Line 33 – Column 7, Line 15].
With regards to Claim 3, Lee discloses the automotive vehicle lamp being a taillight and the functional marking being configured to contribute to a stop signal when illuminated in the lit mode [note Figures 5-6 and Column 6, Line 33 – Column 7, Line 15].
With regards to Claim 4, Lee discloses automotive vehicle lamp being a turn-signal light and the controller being configured to intermittently illuminate the functional marking to provide to a blinking turn signal [note Figures 5-6 and Column 6, Line 33 – Column 7, Line 15].
With regards to Claim 8, Lee discloses the functional surface including one or more of micro optics, prescription optics, a metalized coating, or an optical treatment configured to provide a contrasting appearance compared to the functional marking [note Figures 5-6 and Column 5, Line 55 – Column 6, Line 64].
With regards to Claim 9, Lee discloses the functional marking including one or more of a logo, design, emblem, symbol, geometric shape, graphic, text, or coded message [note Figures 5-6].
With regards to Claim 10, Lee discloses the functional marking providing an illuminated three-dimensional effect in a lit mode [note Figures 5-6 and Column 5, Line 55 – Column 6, Line 64 – as broadly interpreted with respect to the ‘three-dimensional effect’ based on the shape of the lamp (510)].
With regards to Claim 18, Lee discloses the controller (520-524) being configured to illuminate the functional marking according to an automated schedule in response to input signals from vehicle subsystems [Column 5, Lines 35-54].
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent 5,939,979 A).
With regards to Claim 13, Lee discloses a hybrid lamp for a vehicle [note Figures 3-7], including:
A functional surface [e.g., (512-513, 610)];
A functional marking [e.g., (511, 511A-C)] integrated with the functional surface, wherein the functional surface and the functional marking are at least partially transparent enabling the hybrid lamp to be backlit [e.g., Column 6, Lines 33-40] and the functional marking (511, 511A-C) is recessed such that portions of the functional marking extend inwardly into the functional surface (610, 612-613, 617-618);
A plurality of light sources [e.g., (517-519)] configured to illuminate the functional marking and the functional surface;
A housing [e.g., (516)] adapted to structurally support the plurality of light sources the functional surface, wherein the housing is configured with a plurality of mounting locations configured for structurally supporting the plurality of light sources, respective [note Figures 5-6];
The plurality of mounting locations are positioned adjacent a backside of the functional surface and above the functional surface, such that the plurality of light sources are configured to provide backlit and top-lit lighting in a lit mode [note Figures 5-6 and Column 5, Line 35 – Column 7, Line 15];
A controller [e.g., (520-524)] configured to individually control each of the plurality of light sources for providing different illumination patterns of the functional marking and the functional surface such that automotive functional lighting and non-automotive functional lighting is provided [note Column 5, Line 35 – Column 7, Line 15].
Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent 5,939,979 A).
With regards to Claim 21, Lee discloses a hybrid lamp for a vehicle [note Figures 3-7], including:
A functional surface [e.g., (512-513, 610)];
A physical three-dimensional marking [e.g., Figures 5-6: (511, 511A-C)] either embossed upon or etched into the functional surface such that the three-dimensional markings protrude outwardly from the functional surface or inwardly into the functional surface [note Figure 6];
A plurality of light sources [e.g., (517-519)] configured to illuminate the functional surface and the physical three-dimensional marking in a lit mode [e.g., Column 5, Line 35 – Column 7, Line 15];
A housing [e.g., (516)] adapted to structurally support the plurality of light sources the functional surface [note Figures 5-6]; and
A controller [e.g., (520-524)] configured to individually control each of the plurality of light sources for providing different illumination patterns of the functional surface and the three dimensional marking such that automotive functional lighting and non-automotive functional lighting is provided [note Column 5, Line 35 – Column 7, Line 15].
With regards to Claim 24, Lee discloses the plurality of light sources (517-519) may be controlled by a user from a user interface located within a cabin of the vehicle [Column 5, Lines 37-54].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A).
With regards to Claim 12, Lee discloses the claimed invention as cited above.  In addition, Lee discloses the functional surface and the functional marking include a single part [note Figures 5-6], but does not specifically teach a single part formed of a plastic material using a single mold via a thermoforming process or an injection molding process.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have incorporated the functional surface and the functional marking of Lee to include a single part formed of a plastic material using a single mold via the well-known thermoforming or injection molding processes. It has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  A plastic material via thermoforming or injection molding processes is suitable for its ready availability, low cost, durability, and optical characteristics.
With regards to Claim 16, Lee discloses the claimed invention as cited above, but does not specifically the plurality of light sources including a plurality of light-emitting diodes (LEDs), each of the plurality of LEDs being configured to consume less than one watt each.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the plurality of light sources of Lee to have incorporated a plurality of light-emitting diodes that consume less than one watt each, since such LEDs are well known within the art and are considered functionally equivalent.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A) as applied to Claim 1 above, and further in view of Park et al. (U.S. Patent 8,363,180 B2).
With regards to Claim 17, Lee discloses the claimed invention as cited above, but does not specifically teach each of the plurality of light sources being mounted to one of a plurality of printed-circuit boards, respectively, and each printed-circuit board of the plurality is communicatively coupled with the controller for individually modulating an intensity of each light source via pulse-width modulation.
Park teaches a plurality of light sources (102) each being mounted to one of a plurality of printed-circuit boards (101), respectively, and each printed-circuit board of the plurality is communicatively coupled with a controller for individually modulating an intensity of each light source via pulse-width modulation [Column 8, Lines 40-58].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the hybrid lamp of Lee to have incorporated each of the plurality of light sources to have been mounted to one of a plurality of printed-circuit boards, respectively, and each printed-circuit board of the plurality is communicatively coupled with the controller for individually modulating an intensity of each light source via pulse-width modulation, as taught in principle by Park, so as to provide greater control over the illumination with respect to intensity of the various light sources.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A) as applied to Claim 1 above, and further in view of Day (U.S. Patent 9,210,771 B2).
With regards to Claim 19, Lee discloses the claimed invention as cited above, but does not specifically teach a user interface configured to receive a selection from a menu of options for illuminating the functional marking.
Day teaches a vehicle lighting system, wherein an user interface is configured to receive a selection from a menu of options for illumination purposes [note Claim 3].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the hybrid lamp of Lee to have incorporated the user interface configured to receive a selection from a menu of options for illuminating the functional marking, as taught in principle by Day, in order to provide greater control/flexibility with the illumination as desired.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A).
With regards to Claim 15, Lee discloses the plurality of light sources being positioned above the functional surface such that the plurality of light sources are configured to project light downwardly onto the functional surface when illuminated in a lit mode [note Figures 5-6], but does not specifically teach the plurality of mounting locations being configured to align the plurality of light sources in a linear array.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have arranged the plurality of mounting locations to be configured to align the plurality of light sources in a linear array, since such a configuration would be functionally equivalent in producing the illumination but also allow for particular areas with distinct colored light as desired.
































Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A).
With regards to Claim 22, Lee discloses the claimed invention as cited above.  In addition, Lee teaches the physical three-dimensional marking (511, 610) including a subsurface marking (511) in which a physical three-dimensional object is formed within a solid material (610), such that in a lit mode the physical three-dimensional marking provides an illuminated three-dimensional appearance within the solid material [note Figures 5-6], but does not specifically teach the solid material being transparent
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the solid material to be a transparent solid material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In this case, providing for a transparent solid material would change the aesthetics/design as desired and increase color illumination intensity.
With regards to Claim 23, Lee discloses the claimed invention as cited above.  In addition, Lee discloses the physical three-dimensional marking (511, 610) including a physical protrusion [e.g., Figure 6: (511A)] such that in a lit mode the physical three-dimensional marking provides an illuminated three-dimensional protrusion [note Figures 5-6].  Lee also teaches a jaguar symbol in Figures 3-4 that could obviously be embossed yet still remain relatively flat and smooth where it can be cleaned, but does not specifically/explicitly teach the physical protrusion projecting outwardly in front of the functional surface (in an outside exterior direction).
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the physical three-dimensional marking of Lee to project outwardly in front of the functional surface (or being embossed), since such projecting outwardly or embossing of one surface/portion(s) relative to another is well known and would improve contrast and aesthetic appeal as desired.
With regards to Claim 25, Lee discloses a plurality of mounting locations disposed on the hybrid lamp [note Figures 5-6], the plurality of light sources being positioned above the functional surface such that the plurality of light sources are configured to project light downwardly onto the functional surface [note Figures 5-6], but does not specifically teach the plurality of mounting locations being configured to align the plurality of light sources in a linear array.
However, it would have been obvious to one ordinarily skilled in the art at the time of invention to have arranged the plurality of mounting locations to be configured to align the plurality of light sources in a linear array, since such a configuration would be functionally equivalent in producing the illumination but also allow for particular areas with distinct colored light as desired.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent 5,939,979 A) as applied to Claim 21 above, and further in view of Park et al. (U.S. Patent 8,363,180 B2).
With regards to Claim 26, Lee discloses the claimed invention as cited above, but does not specifically teach each of the plurality of light sources being mounted to one of a plurality of printed-circuit boards, respectively, and each printed-circuit board of the plurality is communicatively coupled with the controller for individually modulating an intensity of each light source via pulse-width modulation.
Park teaches a plurality of light sources (102) each being mounted to one of a plurality of printed-circuit boards (101), respectively, and each printed-circuit board of the plurality is communicatively coupled with a controller for individually modulating an intensity of each light source via pulse-width modulation [Column 8, Lines 40-58].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the hybrid lamp of Lee to have incorporated each of the plurality of light sources to have been mounted to one of a plurality of printed-circuit boards, respectively, and each printed-circuit board of the plurality is communicatively coupled with the controller for individually modulating an intensity of each light source via pulse-width modulation, as taught in principle by Park, so as to provide greater control over the illumination with respect to intensity of the various light sources.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, July 27, 2022

/Jason M Han/Primary Examiner, Art Unit 2875